Citation Nr: 1825597	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-38 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a spine injury. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1971 to January 1974, as well as in the Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that the issue of entitlement to service connection for flat feet was certified for appeal.  However, by an October 2014 rating decision, the RO granted entitlement to service connection for bilateral pes planus.  This is considered a full grant of benefits sought on that issue and it is not on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The October 2014 statement of the case makes reference to VA treatment records from 2014.  Currently there are no VA treatment records associated with the digital claims file.  These records are necessary to identify any current disability the Veteran may have.  Furthermore, VA's duty to assist requires that any record of treatment at VA facilities be obtained.  38 C.F.R. § 3.159.  On remand, any outstanding VA treatment records should be obtained and all VA treatment records should be associated with the file. 

The Veteran has also stated that the service treatment records on file are not complete.  Specifically, the Veteran noted that he was hospitalized during advanced individual training (AIT) while he was at Ft. Gordon in Georgia from June 1971 to October 1971.  He also visited the medical tent on multiple occasions while stationed in Germany.  There is no reference to either of these places in the service treatment records.  The Veteran noted that his last name is spelled incorrectly on his Form DD-214 Certificate of Discharge from Active Duty and posited that this may have prevented VA from recovering all of this service treatment records.  On remand, the RO should attempt to obtain any outstanding medical records from service. 

Finally, the Veteran has not been afforded a VA examination for his spinal injury.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, although the record is incomplete, there is evidence in the statement of the case, as well as in the Veteran's statements to indicate that there is a current disability of the spine.  The Veteran has identified specific incidents in service that he claims caused injuries to his back and has also noted that back problems were the reason he changed his military occupational specialty mid-service.  The Veteran is competent to testify to these matters.  The record does not contain sufficient information to make a decision on the claim; therefore the Veteran must be afforded a VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records pertaining to any treatment the Veteran has received at VA facilities.  The evidence obtained, if any, should be associated with the claims file.

2.  Ask the Veteran to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue on appeal.  If he provides the necessary release, assist him in obtaining the records identified.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3.  Determine whether there are any outstanding records of the Veteran's in-service treatment-to include reports of hospitalization while serving at Ft. Gordon, Georgia, and records of treatment while in Germany-noting that the Veteran's last name is not spelled correctly on some service documents.  If no further service treatment records are determined to be available, formally notify the Veteran. 

4.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA examination of the spine.  The entire claims file, to include a complete copy of this remand must be made available to the examiner, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should take a history from the Veteran as to the progression of his claimed disability.

The examiner is asked to clearly identify all current disabilities of the spine.  Then, with respect to each such diagnosed disability, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had onset in, or is otherwise related to the Veteran's period of active duty service.  The examiner should note that the Veteran is competent to describe observable incidents and symptomatology. 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed report.
5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




